A petition for rehearing having been granted in this cause and the cause having been reargued by Counsel for the respective parties and having been further considered by the Court, Mr. Chief Justice ELLIS, Mr. Justice BUFORD, and Mr. Justice CHAPMAN are of the opinion that the decision of the Court rendered herein on January 4, 1937, should be recalled and that the decree appealed from herein should be reversed with directions for further appropriate proceedings; while Mr. Justice WHITFIELD, Mr. Justice TERRELL and Mr. Justice BROWN are of the opinion that the decision rendered and judgment entered herein on January 4, 1937, should be reaffirmed and that the decree appealed from herein should be affirmed. *Page 142 
When the members of the Supreme Court, sitting six members in a body and after full consultation, it appears that the members of the Court are permanently and equally divided in opinion as to whether the decree should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the decree should be affirmed; therefore it is considered, ordered and adjudged under the authority of State, ex rel.
Hampton, v. McClung, 47 Fla. 224, 37 So. Rep. 51, that the decree of the Circuit Court in this cause be and the same is hereby affirmed.
Affirmed.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur.